Citation Nr: 0833212	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-03 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service-connected degenerative joint disease of the 
left hip. 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1982 
to March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  

In July 2006 the Board remanded the issue on appeal to the RO 
for additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In July 2006, the Board remanded the case in order for the RO 
to schedule the veteran for a VA examination.  The RO 
subsequently sent a letter to the veteran in January 2007 
that informed the veteran that the American Consulate or 
Embassy would set up his examination and that he should 
coordinate with the embassy to get his exam scheduled.  

In the veteran's claims file, there was a January 2007 email 
that stated an exam request was attached.  However, the Board 
finds that there is no evidence if the veteran was ever 
scheduled or notified of the examination.  

Therefore, the Board finds that the veteran should be 
rescheduled for a VA examination.  It should be documented if 
and when the veteran is scheduled for a VA examination and 
when he is notified of the VA examination.  

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
degenerative joint disease of the left 
hip.  The claims file must be made 
available to the examiner, and the 
examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should state the current 
nature and extent of the veteran's 
service-connected degenerative joint 
disease of the left hip.  The veteran's 
claims file should be made available to 
the examiners prior to the examination 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service- 
connected left hip disability.  The 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  

The RO should document all notifications 
and if the veteran failed to show to the 
examination.   

2.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim for increase should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative with a Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




